          Case 2:20-cv-01964-CCW Document 2 Filed 12/17/20 Page 1 of 1




 U.S. DISTRICT COURT
 WESTERN DISTRICT OF
 PENNSYLVANIA_____________
                                                  DOCKET NO. 2:20-cv-1964
 N.W.
                                                  CIVIL
                       Plaintiff,                 NOTICE OF ORDER TO SHOW CAUSE
                 -against-                        EMERGENCY PRELIMINARY
                                                  INJUNCTIVE RELIEF
 UNIVERSITY OF PITTSBURGH

                         Defendant.


PLEASE TAKE NOTICE, upon the Memorandum of Law in Support attached, Letter to Judge,
Complaint, and all other filed documents, that the undersigned urgently move this Court
(remotely either via tele-conference or video-conference), at the Courthouse, U.S. District Court,
700 Grant Street, Suite 3110, U.S. Post Office & Courthouse, Pittsburgh, PA 15219, on the 17th
day of December 2020 at 11:00 am or as soon thereafter, for an Order to Show Cause in an
EMERGENCY PRELIMINARY INJUNCTIVE RELIEF HEARING to overturn or even pause
pending further hearings the adverse action taken by the Defendant against the Plaintiff on
December 8, 2020 (December 10, 2020 notified via email). The IRREPARABLE HARM from
the adverse action is real and does not cause any significant harm to the Defendant while a final
decision pends. The Plaintiff also move the Court to exercise its judicial authority to provide any
other reliefs that are just and reasonable.

Dated: Allegheny, Pennsylvania
December 17, 2020                                            BY: N.W. , Pro Se
                                                                  /S/
                                                              Nicholas Weir
                                                              4503 Stanton Ave
                                                              Pittsburgh, PA 15201
                                                              nw0354271@gmail.com
CC:
Mariah Passarelli
One Oxford Centre,
301 Grant Street 41st Floor
Pittsburgh, PA 15219
Email: MPassarelli@cozen.com
Attorney for Defendant University of Pittsburgh

                                                                                                    1
